DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least two (2) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Response to Amendment
The amendment filed on 29 April 2022 has been entered, leaving claims 1-15 pending.


Election/Restrictions
Applicant's election with traverse of Group I and Species A, corresponding to claims 1-6, in the reply filed on 29 April 2022 is acknowledged. The traversal is on the ground(s) that, citing MPEP § 803, there would be no serious burden in examining all invention groups together (Rem. 5-7), and citing § 806, a restriction between species is optional. However, it is first noted that MPEP §§ 803 and 806 pertain to applications filed under 35 U.S.C. 111(a), not to applications filed under 35 U.S.C. 371 (see, for example, the first paragraph of MPEP § 801, in addition to § 823); serious burden is in turn not evaluated in this instance for a proper restriction to be made. Further, even if it were required for there to be serious burden in examining all of Groups I-III together, then it is noted that this is believed to exist for one or more of the following reasons: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired separate status in the art due to their recognized divergent subject matter; the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one invention may not be applicable to another invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 112. As to the restriction between the identified species, it is noted that while this is being maintained at this time, any non-elected subject matter will be eligible for rejoinder if and when allowable subject matter is identified.
The requirement is still deemed proper and is therefore made final, thereby leaving claims 7-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
With claim 3 reciting a “second” direction without this claim or claim 1 first reciting a “first” direction, it is unclear whether it is intended for claim 3 to depend from claim 2 which does in fact recite a “first” direction, whether claim 3 simply omits an initial recitation of a “first” direction, or whether the claim 3 characterization of the recited direction as being “second” to an unrecited first direction is in error.
The claim 4 recitation of a “third” direction is considered indefinite for the same or similar reasons as the claim 3 recitation of a “second” direction as addressed above.
The claim 5 recitation of a “fourth” direction is considered indefinite for the same or similar reasons as the claim 3 and claim 4 recitations of “second” and “third” directions as addressed above.
Further, the claim 5 characterization of adjusting in a fourth “direction” via the rotational actuator is confusing, primarily since rotation is not typically characterized as being directional. If it is intended for claim 5 to convey that the tool is “rotatable” via the rotational actuator, then it is suggested that an appropriate correction be made to this effect.
Appropriate correction of these issues (a)-(c) is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection 1
Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Atureliya (GB 2537645), or in the alternative, under 35 U.S.C. 103 as obvious over Atureliya, and further in view of Knox et al. (US 2016/0381884).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as obvious over Atureliya in view of Knox, regardless of whether Knox is in fact required to meet claim 1. 
It is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the elected claims are thus not believed to further limit the claimed apparatus or its structure.
As to claim 1, Atureliya teaches a module for a 3D printer comprising first and second linear actuators (see the fig. 1-2 linear actuation movement of pick-and-place device 5 (and individual components thereof) via arm 1, in addition to the fig. 4-5 linear retraction via actuator 16), in addition to the aforementioned pick-and-place device 5 (and individual components thereof) connected to the aforementioned actuators and configured to selectively engage and disengage from a part as claimed (see at least the corresponding description of the above-cited figures).
According to a first interpretation, Atureliya provides an explicit disclosure of the abstract suction aid and/or the p. 1 ¶ 9 vacuum suction element, one or both of which is believed to meet the claimed vacuum nozzle. In the alternative that it is ultimately determined that Atureliya is either not sufficiently specific enough or otherwise does not meet the structure that is required by the claim 1 recitation of a vacuum nozzle, then it is noted that Knox provides an explicit disclosure of a similar pick-and-place module 140 in which, as an explicit alternative to the one or more vacuum or suction elements/aids of Atureliya, a vacuum/suction nozzle is disclosed (see at least the 1st sentence of [0131], in addition to the 4th sentence of [0189]). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Knox into Atureliya as providing such a vacuum/suction nozzle as being an art-recognized suitable, alternative, and/or improved vacuum/suction element for that of Atureliya.
The claim 2-3 first- and second-direction movement are met by the linear movement via arm 1 and by the linear retraction via actuator 16 addressed under the rejection of claim 1 above.
While Atureliya does not appear to explicitly disclose the claim 4 third linear actuator or the claim 5 rotational actuator, Knox provides each of these components for realizing additional range of motion for the above-cited pick-and-place module 140 (see at least the [0074] provision of linear x-, y-, and z-axis motors in addition to the [0085] provision of a rotation motor 116). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Knox into Atureliya as providing motivation to (a) either provide a duplicate arm 1 for movability that is orthogonal to that which is represented by figs. 1-2, or incorporate an additional motor/actuator such as from Knox into Atureliya so as to provide this additional range of motion, and to (b) incorporate a rotational actuator into Atureliya’s module, likewise for increasing range of motion and in turn potentially improving accuracy during part placement and/or increasing the potential complexity of the 3D article being manufactured.
As to claim 6, it noted again that aspects of an area in or outside of a build platform are not believed to further limit the statutory module that is recited by the elected claims. The Atureliya module addressed under the rejection of claim 1 above is believed to be capable of the claim 6 selective engagement and disengagement, and is in turn believed to meet what claim 6 presently recites as outlined for example under MPEP § 2111.02(II) addressing intended use, in addition to § 2114 addressing functional language and an intended manner of operating a claimed device.

Rejection 2
Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knox et al. (US 2016/0381884), and under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2021/0268716).
Claim 5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knox, and under 35 U.S.C. 103 as obvious over Li in view of Knox.
It is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the elected claims are thus not believed to further limit the claimed apparatus or its structure.
As to claim 1, each of Knox and Li teach first and second linear actuators in addition to a pick-and-place tool connected thereto, the pick-and-place tool being disclosed as and/or being selectable from a vacuum nozzle (see Knox for at least the [0074] provision of linear x-, y-, and z-axis motors in association with pick-and-place mechanism 140 having the [0131] and/or [0189] vacuum/suction nozzle, and see Li’s provision of component 315 which is selectable from at least one of the [0164] suction components, one or more of which is believed to meet the claimed vacuum nozzle, with linear x-, y-, and z-direction motors operating as outlined in at least [0194]).
Knox and Li each also teach the claim 2-3 directional movement, the claim 4 third linear actuator, and the claim 6 ability to selectively engage and disengage (see at least the above citations). Further, the claim 6 recitations directed to an area in or outside of a build platform are not believed to further limit the statutory module that is recited by the elected claims
As to claim 5, it is noted that while Li does not appear to explicitly disclose the claimed rotational actuator, Knox provides this component for realizing additional range of motion for the above-cited pick-and-place module 140 (see at least the [0085] provision of a rotation motor 116). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Knox into Li as providing a rotational actuator into Li’s module so as to increase range of motion and in turn potentially improve accuracy during part placement, and/or to increase the potential complexity of the article being manufactured.

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742